OPINION CONCURRENTE DEL
JUEZ ASOCIADO SR. CORDOVA
Aunque estoy de acuerdo con la opinión de la Corte, pre-fiero basar la decisión sobre el fundamento que a continua-ción expongo.
No estamos ante un caso en que la legislatura haya de-terminado, expresa o tácitamente, el montante y las condi-ciones de un seguro obligatorio. Cuando se legisla impo-niendo requisitos mínimos de seguro obligatorio, la legisla-tura no suele, ni puede, decir cuánto se pagará por el se-guro. Se paga lo que cueste. Igual ocurre con cualquier otro requisito mínimo que impone la legislatura para la se-guridad o el bienestar del público, como, por ejemplo, el de-que los automóviles tengan luces adecuadas al transitar de-noche. No importa lo que cuesten las luces que cumplan con-los requisitos mínimos: hay que tenerlas. Si la legislatura-sólo hubiera dispuesto que todo dueño de automóvil lo equi-pare con aquellas luces que pudiesen comprarse con un dó-lar las luces exigidas serían aquellas que pudiesen comprarse-*306por un dólar. Eso es todo lo que ha provisto la legislatura en la Ley núm. 33 de 1941, en cuanto al seguro de automó-viles públicos. Sólo lia provisto el legislador aquel seguro •que el Tesorero pueda comprar por veintinueve dólares y ha añadido que el Tesorero lo comprará a aquel asegurador ■que “ofrézcalas mejores condiciones”. Es evidente que las únicas condiciones que ha exigido la legislatura son aquellas que pueda obtener el Tesorero pagando veintinueve dólares por cada vehículo asegurado. Si para obtener un seguro hasta $1000 el Tesorero tuvo que convenir en que sólo res-pondería el asegurador en aquellos casos en que el dueño del vehículo lo guiaba, ese convenio está en perfecta armo-nía con la Ley y es válido y obligatorio.